Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 7/19/2022 has been entered.  Claims 1-2, 4-5, 6-7, 9-10, 11-12 and 14-15 are amended.  Claims 1-15 are pending in the application.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Demopoulos et al. (hereinafter Demopoulos), US 2013/0067393 A1, in view of Ozcelik, US 2015/0007108 A1.

Ozcelik was disclosed in an IDS dated 3/21/2022.

Regarding independent claim 1, Demopoulos teaches a method (FIG. 8 flow diagram  that describes steps in a method) for controlling an operation list on a device ([0026] Computing device 102 (a device) includes a list module 104 that is operational to provide techniques for interaction with lists (for controlling an operation list on) as described in this document), comprising: obtaining a target operation item ([0061] Step 800 receives a selection of a selectable item (comprising obtaining a target operation item)); obtaining a remaining space between the target operation item and a bottom of a display region of a display of the device when the target operation item is located at a preset position ([0026] Computing device 102 includes a list module 104 that is operational to provide techniques for interaction with lists as described in this document, [0062] Step 804…the position can be determined with respect to the pixel positions e.g. borders of the selectable item with reference to the bounds of the display area, Step 806 ascertains whether there is sufficient space above and below the position of the selectable item, [0056] In response to a selection of the selectable item 602, a determination is made where to position a linear list that includes the list items 604, [0057] To determine where to position the linear list window…a region 616 between the bottom edge of the selectable item 602 and the bottom edge of the display screen 612 is measured; this suggests that pixel positional sufficient space of region 616 is determined between the bottom edge of the selected item 602 (obtaining a remaining space between the target operation item) and the bottom edge of the display area of the display of the computing device 102 (and a bottom of a display region of a display of the device) when the selected item 602 is at a particular position in the display area as shown in FIG. 6 (when the target operation item is located at a preset position)); extending a buffer of a current list viewport of the operation list based on the remaining space ([0055] FIG. 6…a selectable item 602, which is part of a list of items 604.  The items 604 are divided into three zones.  A zone 606 includes list items that are positioned above the selectable item 602…A zone 608 refers to the position of the selectable item 602…Finally, a zone 610 includes list items that are positioned below the selectable item 602, [0056] In response to a selection of the selectable item 602, a determination is made where to position a linear list that includes the list items 604, [0057] To determine where to position the linear list window, a region 614 between the top edge of the selectable item 602 and the top edge of the display screen 612 is measured.  Additionally, a region 616 between the bottom edge of the selectable item 602 and the bottom edge of the display screen 612 is measured…the linear list window is drawn on top of the selectable item 602; this suggests that zone 608 containing selectable item 602 (a current list viewport) which is part of a list of items 604 (of the operation list) of the selectable item 602 is extended with an upper zone 606 and lower zone 610 (extending a buffer of) based on measurements of space between top edge and bottom edge of screen and selected item 602 (based on the remaining space)); laying out the operation list based on the extended buffer and the current list viewport ([0055] FIG. 6…a selectable item 602, which is part of a list of items 604.  The items 604 are divided into three zones.  A zone 606 includes list items that are positioned above the selectable item 602…A zone 608 refers to the position of the selectable item 602…Finally, a zone 610 includes list items that are positioned below the selectable item 602, [0056] Continuing to the center portion of the list positioning scenario 600, the selectable item 602 is displayed on a display screen 612, e.g., included as part of the computing device 102.  In response to a selection of the selectable item 602, a determination is made where to position a linear list that includes the list items 604, [0057] To determine where to position the linear list window, a region 614 between the top edge of the selectable item 602 and the top edge of the display screen 612 is measured.  Additionally, a region 616 between the bottom edge of the selectable item 602 and the bottom edge of the display screen 612 is measured…the linear list window is drawn on top of the selectable item 602; this suggests that a determination is made as to where to position a linear list that includes the list items 604 (laying out the operation list) wherein as shown in FIG. 6 the linear list window is drawn on top of the selected item 602 of zone 608 (and the current list viewport), initially displayed, to finally display after selection of the selectable item 602 the other zones 606 and 608 (based on the extended buffer)); and determining a display position of the target operation item based on size of next operation item and the remaining space ([0056] In response to a selection of the selectable item 602, a determination is made where to position a linear list that includes the list items 604, [0057] To determine where to position the linear list window, a region 614 between the top edge of the selectable item 602 and the top edge of the display screen 612 is measured.  Additionally, a region 616 between the bottom edge of the selectable item 602 and the bottom edge of the display screen 612 is measured.  In this example, the region 614 is sufficiently large to accommodate the zone 606, and the region 616 is sufficiently large to accommodate the zone 610.  Thus…a linear list window 618 is displayed such that the position of the selectable item 602 in the list items 604 remains unchanged from its position prior to be selected; this suggests that the position of the selected item 602 within the linear list is determined (and determining a display position of the target operation item) based on the size of top zone 606 and bottom zone 610, comprising other selectable list items to be selected subsequent (based on size of next operation item) to the selection of item 602, and based on if the top zone 606 and bottom zone 610 can be accommodated in the region 614 space to top edge of display screen and the region 616 space to the bottom edge of the display screen (and the remaining space)).  
Demopoulos does not expressly teach laying out the operation list to obtain a size of a next operation item of the target operation item.
	However, Ozcelik teaches laying out an operation list to obtain a size of a next operation item of target operation item ([0133] Simply adding more and more items to the actively laid out representation of the list items will eventually result in scrolling behavior slow down, [0139] There can be some pre-rendering buffer region above and below the viewport, [0141] The height of a list item to be added to the actively laid out representation can be known a priori.  For example, the offset height of an item can be calculated once, e.g. using a hidden container, and cached in a structure.  Such an approach can perform better than querying the offsetheight of the page when a new item is added; this suggests that laying out representation of list items (laying out an operation list) can be based on hidden containers added to the actively laid out list of items representing item height of a future item to be added (to obtain a size of a next operation item) to the items list such that the height of the list item for a future item can be known a priori of such addition to an actively laid out list of items (of target operation item)).
	Because Demopoulos and Ozcelik address the same issue of display list operations associated with adding regions above and below a list viewport, accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of laying out an operation list to obtain a size of a next operation item of target operation item, as suggested by Ozcelik, into Demopoulos’s method, with a reasonable expectation of success, such that hidden container heights, applied to Demopoulos list items in a zone below the current selected item displayed once a selection of the selected item occurs, are obtained a priori and added to layout of the current viewport associated with a selected item region to represent the heights of future selectable items including those in the zone below the current selected item, to teach laying out the operation list based on the extended buffer and the current list viewport to obtain a size of a next operation item of the target operation item.  This modification would have been motivated by the desire to enhance performance and resource conservation by not needing to maintain all list items in the actively laid out representation (Ozcelik [0005]).   

Regarding dependent claim 2, Demopoulos, in view of Ozcelik, teach the method as claimed in claim 1, wherein determining the display position of the target operation item based on the size of the next operation item and the remaining space (see Demopoulos [0056] In response to a selection of the selectable item 602, a determination is made where to position a linear list that includes the list items 604, [0057] To determine where to position the linear list window, a region 614 between the top edge of the selectable item 602 and the top edge of the display screen 612 is measured.  Additionally, a region 616 between the bottom edge of the selectable item 602 and the bottom edge of the display screen 612 is measured.  In this example, the region 614 is sufficiently large to accommodate the zone 606, and the region 616 is sufficiently large to accommodate the zone 610.  Thus…a linear list window 618 is displayed such that the position of the selectable item 602 in the list items 604 remains unchanged from its position prior to be selected; this suggests that the position of the selected item 602 within the linear list is determined (and determining a display position of the target operation item) based on the size of top zone 606 and bottom zone 610, comprising other selectable list items to be selected subsequent (based on the size of next operation items) to the selection of item 602, and based on if the top zone 606 and bottom zone 610 can be accommodated in the region 614 space to top edge of display screen and the region 616 space to the bottom edge of the display screen (and the remaining space)) comprises: setting the target operation item at the preset position in response to the size of the next operation item being greater than or equal to a size of the remaining space (see Demopoulos [0060] While not expressly illustrated here, a similar situation can occur if there is insufficient room below the selectable item 602 to include list items that fall below the selectable item 602 in the list items, e.g. list items from the zone 610.  In such a scenario, a linear list window can be drawn such that a bottommost item in the list items 604 occupies the same position on the display screen 612 that the selectable item 602 occupied prior to the linear list window being drawn.  Thus, a position of a linear list window can shift to accommodate various positions of a selectable item within a display area; this suggests a further scenario if the selectable item 602 is the bottommost list item in list item 604 and displayed at the bottom of the display screen, then there would be no space between the selected zone to the bottom of the display screen (a size of the remaining space) and the size of the zone 610 as a further operation zone (in response to the next operation item) below the selected item would also be zero (being greater than or equal to) and the drawn linear list window will be drawn with the selected item (comprises setting the target operation item) at the bottom of the screen as the bottommost item in list item 604 (at the preset position) occupying the same position on the display screen that the selected item occupied prior to the linear list window being drawn).
  
Regarding dependent claim 3, Demopoulos, in view of Ozcelik, teach the method as claimed in claim 1, wherein determining the display position of the target operation item based on the size of the next operation item and the remaining space (see Demopoulos [0056] In response to a selection of the selectable item 602, a determination is made where to position a linear list that includes the list items 604, [0057] To determine where to position the linear list window, a region 614 between the top edge of the selectable item 602 and the top edge of the display screen 612 is measured.  Additionally, a region 616 between the bottom edge of the selectable item 602 and the bottom edge of the display screen 612 is measured.  In this example, the region 614 is sufficiently large to accommodate the zone 606, and the region 616 is sufficiently large to accommodate the zone 610.  Thus…a linear list window 618 is displayed such that the position of the selectable item 602 in the list items 604 remains unchanged from its position prior to be selected; this suggests that the position of the selected item 602 within the linear list is determined (and determining a display position of the target operation item) based on the size of top zone 606 and bottom zone 610, comprising other selectable list items to be selected subsequent (based on size of next operation items) to the selection of item 602, and based on if the top zone 606 and bottom zone 610 can be accommodated in the region 614 space to top edge of display screen and the region 616 space to the bottom edge of the display screen (and the remaining space) comprises: obtaining a difference between the size of the next operation item and a size of the remaining space in response to the size of the next operation item being smaller than the size of the remaining space (see Demopoulos FIG. 7 [0059] To determine where to position the linear list window, a region 702 between the top edge of the selectable item 602 and the top edge of the display screen 612 is measured…In this example, the region 702 is too small to accommodate the zone 606…when the linear list window 706 is drawn, the topmost item 708 occupies the same position on the display screen 612 that the selectable item 602 occupied prior to the linear list window being drawn; this suggests that a difference is obtained in the determination that the region 702 for fitting zone 606 of selectable items (obtaining a difference between the size of the next operation item) between the top edge of the selected item 602 and the top edge of the display screen 612 measurement (and a size of the remaining space) when it is determined that zone 606 of selectable items (in response to the size of the next operation item) is too small to be accommodated in region 702 between the top edge of the selectable item 602 and the top edge of the display screen 612 (being smaller than the size of the remaining space)); and deviating, based on the difference, the target operation item from the preset position by the difference (see Demopoulos FIG. 7 [0059] To determine where to position the linear list window, a region 702 between the top edge of the selectable item 602 and the top edge of the display screen 612 is measured…In this example, the region 702 is too small to accommodate the zone 606…when the linear list window 706 is drawn, the topmost item 708 occupies the same position on the display screen 612 that the selectable item 602 occupied prior to the linear list window being drawn; this suggests when the linear list window 706 is drawn as in the scenario of FIG. 7, where region 702 is measured to be too small to accommodate the zone 606 (based on the difference), where the selected item 602 (the target operation item) was positioned when selected (the preset position) within display screen 612 has been moved (deviating from) to a lowered position within the drawn linear list window due to the difference (by the difference)).  

Regarding dependent claim 4, Demopoulos, in view of Ozcelik, teach the method as claimed in claim 1, further comprising: determining whether the buffer of the current list viewport covers the next operation item (see Ozcelik [0035] At 250, one or more dummy placeholders can be adjusted as described herein.  For example, space vacated by list items moved out of the actively laid out representation of the renderable list items can be occupied with a dummy placeholder; because the list representation rendered (the current list viewport) is actively laid out this suggests that some determination is made as to whether (comprising determining whether) to occupy list item moved space vacated with dummy placeholders (the buffer of) to hold the place of a subsequent list item (covers the next operation item) wherein the combination of Demopoulos and Ozcelik suggested that the dummy placeholders occupy the zones above and below the currently selected item); keeping the buffer of the current list viewport unchanged in response to the buffer of the current list viewport covering the next operation item (see Ozcelik [0035] At 250, one or more dummy placeholders can be adjusted as described herein.  For example, space vacated by list items moved out of the actively laid out representation of the renderable list items can be occupied with a dummy placeholder, [0037] A placeholder may have a size of zero for cases where there is no space to be occupied, e.g. when scrolling has reached the beginning or end of the total list items wherein the combination of Demopoulos and Ozcelik suggested that the dummy placeholders occupy the zones above and below the currently selected item; this suggests that the rendered list including the bottom zone of dummy placeholders below the selected item will not have size change (keeping the buffer of the current list viewport unchanged) if dummy placeholder of a size of zero is added covering beginning or end of the total list items (in response to the buffer of the current list viewport covering the next operation item)); and 
extending the buffer of the current list viewport in response to the buffer of the current list viewport not covering the next operation item (see Ozcelik [0035] At 250, one or more dummy placeholders can be adjusted as described herein.  For example, space vacated by list items moved out of the actively laid out representation of the renderable list items can be occupied with a dummy placeholder…The space vacated can be equal to a combined size of the plurality of list items moved out.  The dummy placeholder can thus by grown by a size equal to a combined size of the list items moved out wherein the combination of Demopoulos and Ozcelik suggested that the dummy placeholders occupy the zones above and below the currently selected item; this suggests when a plurality of list items moves out of the representation of the renderable list items in a zone below the currently selected item then a single dummy placeholder will not be able to cover a plurality of next operation items expected (in response to the buffer of the current list viewport not covering the next operation item) and thus the dummy placeholder and the corresponding bottom zone occupying the actively laid out representation of the renderable list items is grown by a size (extending the buffer of the current list viewport) equal to a combined sized of the plurality of list items moved out).  

Regarding dependent claim 5, Demopoulos, in view of Ozcelik, teach the method as claimed in claim 1, further comprising: restoring the buffer of the current list viewport to a default size (see Demopoulos [0042] a user can touch the selectable item 106 to cause the list window to be presented…If a user touches outside of the list window 112 without making a selection, the list window will collapse around the selectable item 106, [0055] FIG. 6…a selectable item 602, which is part of a list of items 604.  The items 604 are divided into three zones.  A zone 606 includes list items that are positioned above the selectable item 602…A zone 608 refers to the position of the selectable item 602…Finally, a zone 610 includes list items that are positioned below the selectable item 602; this suggests that when a user selects selectable item 106 a list window presented is the extended current list viewport and if the user touches outside the list window without making a selection the list window size will collapse back around the selectable item 106 reducing the display size of the bottom zone 610 to zero (further comprising restoring the buffer of the current list window to a default size)).  

Regarding independent claim 6, claim 6 is an electrical device claim that is substantially the same as the method of claim 1.  Thus, claim 6 is rejected for the same reason as claim 1.  Additionally, Demopoulos discloses an electrical device ([0086] FIG. 12 device 1200 (an electrical device) implemented as any type of portable and/or computer device), comprising: a processor ([0088] device 1200 includes one or more processors 1210 (comprising a processor)); and a memory configured to store instructions executable by the processor ([0089] Device 1200 also includes computer-readable media 1214, such as one or more memory components (and a memory), [0090] Computer-readable media 1214 provides data storage mechanisms to store (configured to store)…and any other types of information and/or data (instructions) related to operation aspects of device 1200…and executed on processor 1210 (executable by the processor)); wherein the processor is configured to execute the instructions to ([0088] Device 1200 includes one or more processors 1210 which process various computer-executable or readable instructions to (wherein the processor is configured to execute the instructions to) control the operation of device 1200 and to implement the embodiments described). 

Regarding independent claim 11, claim 11 is a non-transitory computer-readable storage medium claim that is substantially the same as the method of claim 1.  Thus, claim 11 is rejected for the same reason as claim 1.  Additionally, Demopoulos discloses a non-transitory computer-readable storage medium ([0090] Computer-readable media 1214 provides data storage mechanisms to store), wherein when instructions in the storage medium are executed by a processor of an electronic device ([0089] Device 1200 also includes computer-readable media 1214, such as one or more memory components, [0090] Computer-readable media 1214 provides data storage mechanisms to store…and any other types of information and/or data (wherein when instructions in the storage medium) related to operation aspects of device 1200 (of an electronic device)…and executed on processor 1210 (are executed by a processor)), the processor is caused to implement a method for controlling an operation list, the method comprising ([0026] Computing device 102 includes a list module 104 that is operational to provide techniques for interaction with lists as described in this document, [0086] FIG. 12 device 1200 implemented as any type of portable and/or computer device as described… to implement embodiments of the techniques for interaction with lists described herein, [0088] Device 1200 includes one or more processors 1210 which process various computer-executable or readable instructions to  control the operation of device 1200 and to implement the embodiments described above; thus the one or more processors of the device implements (the processor is caused to implement) the embodiments of the techniques for interactions with lists described (a method for controlling an operation list the method comprising)). 

Regarding dependent claims 7-10, claims 7-10 are electrical device claims that are substantially the same as the method of claims 2-5.  Thus, claims 7-10 are rejected for the same reasons as claims 2-5.

Regarding dependent claims 12-15, claims 12-15 are non-transitory computer-readable storage medium claims that are substantially the same as the method of claims 2-5.  Thus, claims 12-15 are rejected for the same reasons as claims 2-5.

Response to Arguments
Applicant’s amendments and remarks to the specifications are persuasive and consequently the objection to the title specification set forth in the Office Action dated 4/22/2022 is withdrawn.

Applicant’s amendments and remarks to claims 2, 7 and 12 are persuasive and consequently the claim rejections under 35 U.S.C. 112(a) of said claims set forth in the Office Action dated 4/22/2022 are withdrawn.

Applicant’s remarks filed 7/19/2022 on pages 8-9 traversing rejection for claims 1-15 have been fully considered but they are not persuasive.
Regarding the rejection of claim 1 under 35 U.S.C. 103, Applicant alleges within the remarks on pages 8-9 that: 
(1) Demopoulos is silent with regard to the user of a buffer and fails to teach “extending a buffer of a current list viewport of the operation list based on the remaining space; laying out the operation list based on the extended buffer and the current list viewport to obtain a size of a next operation item of the target operation item; and determining a display position of the target operation item based on the size of the next operation item and the remaining space” as recited in amended claim 1.  Thus, reconsideration and withdrawal of the rejection of claim 1 is requested.
(2) Ozcelik is silent to extending a buffer and fails to teach “extending a buffer of a current list viewport of the operation list based on the remaining space; laying out the operation list based on the extended buffer and the current list viewport to obtain a size of a next operation item of the target operation item; and determining a display position of the target operation item based on the size of the next operation item and the remaining space” as recited in amended claim 1.  Thus, reconsideration and withdrawal of the rejection of claim 1 is requested.
Examiner respectfully disagrees with Applicant’s arguments.
As to points (1) and (2), firstly, examiner notes that claim 1 is rejected under 35 U.S.C. 103 as unpatentable over the combination of Demopoulos and Ozcelik and in response to applicant’s arguments against the references individually, one cannot show nonobviousness by attacking the references individually where the rejection are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Secondly, Demopoulos suggests a visible zone that contains a selectable list item that is part of a list of items, which upon user selection of the selectable list item, the visible zone is expanded to include a bottom zone based on measurements of space between the bottom edge of the screen and the selected item (FIG. 6 [0055-0057]) and is considered to teach or suggest “extending a buffer of a current list viewport of the operation list based on the remaining space” as recited in Claim 1.  Examiner construed the set of zones that contains the list items as a buffer that tracks list items displayable in a viewport and the specific visible zone 608 to be a buffer of a current list viewport wherein further upon user selection the visible zone is expanded to include lower zone 610.  Examiner notes that the claims do not further limit what a buffer is and the BRI of the buffer in light of the specifications includes the interpretation of regions corresponding to list items as the specifications only describes [0024] “a buffer 331 may be added to the list viewport 330.  When an operation item enters the buffer 331…” and in FIGS. 3a-3e buffer 331 is shown as a region of the list viewport 330.  Demopoulos further suggests that a determination is made as to where to position a displayed linear list that includes list items wherein the displayed linear list window is drawn on top of the selected item including zone 608 which is expanded to include top and bottom zones 606 and 608 after selection of the item (FIG. 6 [0055-0057]) wherein the position of the selected item 602 within the linear list is determined  based on the size of top zone 606 and bottom zone 610, comprising other selectable list items to be selected subsequent to the selection of item 602, and based on if the top zone 606 and bottom zone 610 can be accommodated in the region 614 space to top edge of display screen and the region 616 space to the bottom edge of the display screen (FIG. 6 [0056-0057]) and is considered to further teach or suggest “laying out the operation list based on the extended buffer and the current list viewport; and determining a display position of the target operation item based on size of next operation item and the remaining space”.  
Thirdly, Ozcelik suggestion that laying out representation of list items can be based on hidden containers added to the actively laid out list of items representing item height of a future item to be added to the items list such that the height of the list item for a future item can be known a priori of such addition to an actively laid out list of items ([0133], [0139], [0141]) and is applied to Demopoulos’ method such that hidden container heights, representing the list item heights in the zone below the current selected item displayed once a selection of the selected item occurs, are obtained a priori and added to layout of the current viewport associated with a selected item region to represent the heights of future selectable items including those in the zone below the current selected item.  The modified Demopoulos method is considered to teach or suggest “laying out the operation list based on the extended buffer and the current list viewport to obtain a size of a next operation item of the target operation item”.
Therefore, Demopoulos, in view of Ozcelik, do teach or suggest the claimed “extending a buffer of a current list viewport of the operation list based on the remaining space; laying out the operation list based on the extended buffer and the current list viewport to obtain a size of a next operation item of the target operation item; and determining a display position of the target operation item based on the size of the next operation item and the remaining space” as recited in amended claim 1 as further detailed in the rejection above.  Consequently, the 35 U.S.C. 103 rejection of claim 1 over Demopoulos and Ozcelik is maintained.

Regarding the rejection of claims 2-15 under 35 U.S.C. 103, Applicant alleges within the remarks on page 9 that independent claims 6 and 11 each include similar features to independent claim 1, dependent claims 2-5, 7-10 and 12-15 depend variously from the independent claims, and because of the like arguments of patentability over the cited art for claim 1 the rejection of these claims should be reconsidered and withdrawn.  Examiner respectfully disagrees with the Applicants arguments.  Because Demopoulos, in view of Ozcelik, teach or suggest claims 1, 6 and 11, consequently, the 35 U.S.C. 103 rejections for dependent claims 2-5, 7-10 and 12-15 are maintained at least for their dependence on their respective independent claims as well as for the reasons detailed in the rejections above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.             

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Broussard et al., US 2003/0179207 A1 (Sep. 25, 2003) (ABSTRACT An off-screen buffer manager controls when the off-screen buffer is destroyed and re-created improving system performance. A screen request is received for a Java screen component and a determination is made whether there is already an off-screen buffer. If there is not an off-screen buffer, a new off-screen buffer is created and the component requesting the screen request is associated with the off-screen buffer. If an off-screen buffer already exists, a determination is made as to whether the off-screen buffer is large enough to handle the incoming request. If the off-screen buffer is large enough to handle the request, the existing off-screen buffer is used to handle the request, otherwise, the existing off-screen buffer is deleted and a new off-screen buffer is created and the component identifier of the deleted off-screen buffer is associated with the new off-screen buffer). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANG FU CHEN whose telephone number is (571)272-1393.  The examiner can normally be reached on M-F 9:00-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571) 272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KC/Examiner, Art Unit 2143                                                                                                                                              

/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143